DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4-22-22 has been entered.
Applicant's arguments filed 4-4-22 have been fully considered but they are not persuasive.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. 
Claims 1, 4, 5, 9, 10 have been canceled. Claims 2, 3, 6-8 are pending and under consideration. 
Claim objections
Step e) of claim 7 should require selecting a chimeric male rat from the plurality of rat progeny obtained in step d). 
Claim Rejections - 35 USC § 112
Written Description
Claims 2, 3, 6-8 remain rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
i) The specification lacks written description for a rat whose genome comprises human chromosome 21 as required in claims 2 and 7 other than a rat comprising a full length human chromosome 21. 
Upon review of Example 1 and Kazuki cited therein, it has been determined applicants used full length human chromosome 21 (hChr21) in which a single loxP site and EGFP coding region were introduced near the centromere of hChr21, i.e. “hChr.21-loxP-EGFP”.
Claim 2 is drawn to a genetically modified rat whose genome comprises a hChr21 that comprises nucleic acid sequences homologous to rat chromosomes 11 and 20, a centromere region, and a telomeric region, wherein the rat exhibits symptoms of DS. 
Claim 7 is drawn to a method of making such a rat. 
Claims 2 and 7 encompass making the rat using full length hChr21 or a fragment thereof as long as it has the features claimed and the ability to cause a plurality of “symptoms” of DS. Kaas taught hChr21 contains “well over 400 genes”, and “a candidate gene approach to identify loci involved in DS would be an arduous task” (abstract). Therefore, the art was unpredictable regarding the sequences of hChr21 homologous to rat chromosomes 11 and 20 that would impart symptoms of DS. 
Pg 21, para 46, teaches: “it is known that a region homologous to human chromosome 21 gene is present on rat chromosomes 11 and 20, endogenous rat genes (2 copies) and an exogenous human gene (1 copy) or an exogenous rat gene (1 copy) genetically become a trisomy” without disclosing the sequences of homology or the citations. The specification does not teach the sequences of hChr21 that share homology with rat chromosome 11 or 20 or that cause DS in a rat.
The specification is limited to using the hChr.21-loxP described by Kazuki to make the genetically modified rat (pg 23, Example 1). 
    PNG
    media_image1.png
    160
    790
    media_image1.png
    Greyscale

The specification states: “it is known that a region homologous to human chromosome 21 gene is present on rat chromosomes 11 and 20, endogenous rat genes (2 copies) and an exogenous human gene (1 copy) or an exogenous rat gene (1 copy) genetically become a trisomy” without teaching the regions on hChr21 that share homology with rat chromosomes 11 or 20 or providing a reference. The specification teaches the fragment can be about 10-34 Mb (pg 9, para 17, et al.). However, the specification does not define the genes in hChr.21-loxP that share homology with rat Chr11 or Chr20, teach any 10-34 Mb fragment of hChr21 that shares homology with ratChr11 or ratChr20, or teach what portion of hChr21 are required to impart symptoms of DS. Accordingly, the specification lacks written description for making/using any hChr21 that shares homology with ratChr11 and ratChr20 to make a Down syndrome rat model as required in claims 2 and 7 other than the full length hChr21 described by Kazuki. 
Response to arguments
Applicants argue deletion of the term fragment overcomes the rejection. Applicants’ argument is not persuasive because “a human chromosome 21” includes fragments of hChr21 according to applicants discussion on pg 9, para 17. Claims 2 and 7 do not require hChr21 is complete. Warning: pg 9 defines a “substantially complete human chromosome”; however, the phrase would be indefinite despite the definition. The specification uses the term “complete” in context of a fragment of the complete hChr21 or a “substantially complete” hChr21, but  it does not define a “complete hChr21”. Use of the phrase “complete hChr21” would be indefinite because it is unclear whether it can comprise the loxP site or a loxP-EGFP sequence as disclosed in Example 1 or if it is limited to an unaltered hChr21. Pg 7 of applicants’ response uses the phrase “full length human chromosome 21” in the 2nd full paragraph; however, applicants would have to discuss how the specification implies the phrase from mention of the hChr21-loxP-EGFP described by Kazuki in Example 1. 

ii) The specification lacks written description for making a rat that models Down syndrome as required in claims 2 and 7. Claims 2 and 7 encompasses obtaining a rat comprising cells containing hChr21 that has a plurality of symptoms of Down syndrome which include flattened face, small head, short neck, protruding tongue, upward slanting eye lids, unusual shaped/small ears, broad short hands, short fingers, small hands/feet, short height, cognitive impairments including delayed language development, impaired short-term and long-term memory, heart defects, gastrointestinal defects, etc. The specification teaches male rats with a hChr21 display increased exploration in a light/dark transition test, an open field test, and an elevated maze test (pg 33-36, para 81-86) and conclude the rats show “anxiety-like behavior” at the end of each experiment. Applicants do not teach “anxiety-like behavior” is a “symptom of Down syndrome” as claimed. Applicants do not correlate “anxiety-like behavior” to any of the physical symptoms or cognitive impairments associated with DS. In knockout mice, increased locomotor activity in an open field test is generic to 299 genotypes (Mammalian Phenotype Browser for “Increased locomotor activity”, Jackson Lab, 2022). Applicants have not taught increased locomotor activity in an open field test is specific to DS. Accordingly, applicants lack written description for a rat containing cells comprising a hChr21 that have symptoms of DS. 
Response to arguments 
Applicants do not address this rejection. 

iii) The specification lacks written description for a rat in which the genome of the rat comprises hChr21 as required in claim 2 or that 80-90% of cells comprise hChr21 as required in claim 3. Paragraphs 73-76 may be the basis of claim 3, but they have inconsistencies and are confusing. Applicants teach obtaining 65 chimeric rats, using spermatids expressing GFP to fertilize a rat egg, and obtaining F1 offspring from the fertilized eggs 5 of which were GFP+ (pg 30, para 73, line 4). Of the 5 F1 offspring obtained, “4 out of the 5 rats were found to be positive by PCR performed using the aforementioned primers for detection of the hChr.21-loxP-EGFP region” (pg 30, lines 4-6). This infers only 4 of the F1 rats were GFP+ which conflicts with 5 rats being GFP+ on pg 30, para 73, line 4. Blood from one of the rats was karyotyped, “and the karyotype was normal (Figure 6)”. This infers only 3 out 4 or 4 out of 5 of the rats were GFP+ which conflicts with the data above. Then “blood cells in the peripheral blood of the above-described rat were subjected to FCM analysis. As a result, the GFP-positive rate of cells within the rat was 98.8%” (pg 30, para 73); this data conflicts with the data above and does not infer a “rat whose genome comprises” hChr21 as claimed. Next, paragraph 74 teaches the brain, thymus, heart, lung, liver, spleen, small intestine, skeletal muscle, testes of a rat were GFP+, and paragraph 75 describes a rat in which 90% or more of peripheral blood cells were GFP+ to determine 90% or more of NK cells, T-cells, and B-cells were GFP+ (Fig. 9). FISH analysis in para 76 states only 84-100% of cells were GFP+ (Fig. 10). 
None of the F1 5 rats on pg 30, para 73, line 4, had a genome comprising hChr21 as required in claims 2 and 7 because not all cells contained hChr21. 
Claim 3 requires 80-90% of the cells in one rat contain hChr21; however, it is not clear from the discussions throughout paragraphs 73-76 that one single rat was used for all expression analyses or that one rat had 80% of its cells comprising hChr21. 
Accordingly, the specification lacks written description for a rat whose genome comprises hChr21 as required in claims 2 and 7 or a rat in which 80% of its cells have a genome comprising hChr21 as required in claim 3. 
Response to arguments
Applicants argue support is found in paragraphs 50, 76 and Example 4. Applicants’ argument is not persuasive for reasons set forth above. The specification does not teach a rat whose genome comprises hChr21 as required in claims 2 and 7. And the data in paragraphs 73-76 is so confusing that one cannot reasonably say one rat had at least 80% of its cells containing hChr21. 
Enablement
Claims 2, 3, 6-8 remain rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a genetically modified rat whose genome comprises hChr.21-loxP that displays increased activity in an open maze test, light/dark transition test, and elevated plus maze test, does not reasonably provide enablement for introducing any exogenous human chromosome 21 that comprises a nucleic acid sequence homologous to regions to rat chromosomes 11 and 20, a centromere region, and a telomere other than a full length hChr21, obtaining any symptoms of Down Syndrome, or a rat in which at least 80% of its cells have a genome comprising hChr21. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims.
i) The specification does not enable making/using a rat whose genome comprises human chromosome 21 as required in claims 2 and 7 other than a rat comprising a full length human chromosome 21. 
Upon review of Example 1 and Kazuki cited therein, it has been determined applicants used full length human chromosome 21 (hChr21) in which a single loxP site and EGFP coding region were introduced near the centromere of hChr21, i.e. “hChr.21-loxP-EGFP”.
Claim 2 is drawn to a genetically modified rat whose genome comprises a hChr21 that comprises nucleic acid sequences homologous to rat chromosomes 11 and 20, a centromere region, and a telomeric region, wherein the rat exhibits symptoms of DS. 
Claim 7 is drawn to a method of making such a rat. 
Claims 2 and 7 encompass making the rat using full length hChr21 or a fragment thereof as long as it has the features claimed and the ability to cause a plurality of “symptoms” of DS. Kaas taught hChr21 contains “well over 400 genes”, and “a candidate gene approach to identify loci involved in DS would be an arduous task” (abstract). Therefore, the art was unpredictable regarding the sequences of hChr21 homologous to rat chromosomes 11 and 20 that would impart symptoms of DS. 
Pg 21, para 46, teaches: “it is known that a region homologous to human chromosome 21 gene is present on rat chromosomes 11 and 20, endogenous rat genes (2 copies) and an exogenous human gene (1 copy) or an exogenous rat gene (1 copy) genetically become a trisomy” without disclosing the sequences of homology or the citations. The specification does not teach the sequences of hChr21 that share homology with rat chromosome 11 or 20 or that cause DS in a rat.
The specification is limited to using the hChr.21-loxP described by Kazuki to make the genetically modified rat (pg 23, Example 1). 
    PNG
    media_image1.png
    160
    790
    media_image1.png
    Greyscale

The specification states: “it is known that a region homologous to human chromosome 21 gene is present on rat chromosomes 11 and 20, endogenous rat genes (2 copies) and an exogenous human gene (1 copy) or an exogenous rat gene (1 copy) genetically become a trisomy” without teaching the regions on hChr21 that share homology with rat chromosomes 11 or 20 or providing a reference. The specification teaches the fragment can be about 10-34 Mb (pg 9, para 17, et al.). However, the specification does not define the genes in hChr.21-loxP that share homology with rat Chr11 or Chr20, teach any 10-34 Mb fragment of hChr21 that shares homology with ratChr11 or ratChr20, or teach what portion of hChr21 are required to impart symptoms of DS. Given the teachings in the specification taken with the art at the time of filing, it would have required those of skill undue experimentation to determine how to make/use any hChr21 that shares homology with ratChr11 and ratChr20 to make a Down syndrome rat model as required in claims 2 and 7 other than the full length hChr21 described by Kazuki. 
Response to arguments
Applicants’ arguments are not persuasive for reasons cited above. 

ii) The specification does not enable making/using a rat that models Down syndrome as required in claims 2 and 7. Claims 2 and 7 encompasses obtaining a rat comprising cells containing hChr21 that has a plurality of symptoms of Down syndrome which include flattened face, small head, short neck, protruding tongue, upward slanting eye lids, unusual shaped/small ears, broad short hands, short fingers, small hands/feet, short height, cognitive impairments including delayed language development, impaired short-term and long-term memory, heart defects, gastrointestinal defects, etc. The specification teaches male rats with a hChr21 display increased exploration in a light/dark transition test, an open field test, and an elevated maze test (pg 33-36, para 81-86) and conclude the rats show “anxiety-like behavior” at the end of each experiment. Applicants do not teach “anxiety-like behavior” is a “symptom of Down syndrome” as claimed. Applicants do not correlate “anxiety-like behavior” to any of the physical symptoms or cognitive impairments associated with DS. In knockout mice, increased locomotor activity in an open field test is generic to 299 genotypes (Mammalian Phenotype Browser for “Increased locomotor activity”, Jackson Lab, 2022). Applicants have not taught increased locomotor activity in an open field test is specific to DS. Given the teachings in the specification taken with the art at the time of filing, it would have required those of skill undue experimentation to determine how to make/use rat containing cells comprising a hChr21 that have symptoms of DS. 
Response to arguments
Applicants do not address this rejection. 

iii) The specification does not enable making a rat in which the genome of the rat comprises hChr21 as required in claim 2 or that 80-90% of cells comprise hChr21 as required in claim 3. Paragraphs 73-76 may be the basis of claim 3, but they have inconsistencies and are confusing. Applicants teach obtaining 65 chimeric rats, using spermatids expressing GFP to fertilize a rat egg, and obtaining F1 offspring from the fertilized eggs 5 of which were GFP+ (pg 30, para 73, line 4). Of the 5 F1 offspring obtained, “4 out of the 5 rats were found to be positive by PCR performed using the aforementioned primers for detection of the hChr.21-loxP-EGFP region” (pg 30, lines 4-6). This infers only 4 of the F1 rats were GFP+ which conflicts with 5 rats being GFP+ on pg 30, para 73, line 4. Blood from one of the rats was karyotyped, “and the karyotype was normal (Figure 6)”. This infers only 3 out 4 or 4 out of 5 of the rats were GFP+ which conflicts with the data above. Then “blood cells in the peripheral blood of the above-described rat were subjected to FCM analysis. As a result, the GFP-positive rate of cells within the rat was 98.8%” (pg 30, para 73); this data conflicts with the data above and does not infer a “rat whose genome comprises” hChr21 as claimed. Next, paragraph 74 teaches the brain, thymus, heart, lung, liver, spleen, small intestine, skeletal muscle, testes of a rat were GFP+, and paragraph 75 describes a rat in which 90% or more of peripheral blood cells were GFP+ to determine 90% or more of NK cells, T-cells, and B-cells were GFP+ (Fig. 9). FISH analysis in para 76 states only 84-100% of cells were GFP+ (Fig. 10). 
None of the F1 5 rats on pg 30, para 73, line 4, had a genome comprising hChr21 as required in claims 2 and 7 because not all cells contained hChr21. 
Claim 3 requires 80-90% of the cells in one rat contain hChr21; however, it is not clear from the discussions throughout paragraphs 73-76 that one single rat was used for all expression analyses or that one rat had 80% of its cells comprising hChr21. 
Given the teachings in the specification taken with the art at the time of filing, it would have required those of skill undue experimentation to determine how to make/use a rat whose genome comprises hChr21 as required in claims 2 and 7 or a rat in which 80% of its cells have a genome comprising hChr21 as required in claim 3. 
Response to arguments
Applicants’ arguments are not persuasive for reasons cited above. 

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 3 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claim 3 does not further limit claim 2 because claim 2 already requires the “genome of the rat comprises” hChr21; ALL of the cells of the rat in claim 3 must contain hChr21 because the “genome of the rat” contains hChr21. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claims 7 and 8 remain rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
The rejection regarding the metes and bounds of “microcells” in claim 7 has been withdrawn because the term was well-known in the art. 
Claim 7 is rejected because it does not result in obtaining the genetically modified rat of claim 2. Claim 2 is drawn to a genetically modified whose genome comprises a hChr21 that contains sequences homologous to rat Chr11 and Chr20, a centromere, and a telomere, wherein the rat exhibits symptoms of DS. The preamble of claim 7 requires obtaining the genetically modified rat of claim 2, but the end of the claim requires obtaining a genetically modified male rat having the features of claim 2. The body of claim 7 should have a nexus with the preamble of claim 7, and claim 7 should have a nexus with claim 2. 

Given the variability in phenotypes of mice with a hChr21 or fragment thereof taken with the difference between mice and rats in their retention of hChr21 shown by applicants on pg 30, para 73, the art at the time of filing did not reasonably teach or suggest a genetically modified rat that models DS wherein the genome of the rat comprises a hChr21 and the rat exhibits symptoms of DS as required in claims 2 and 7. 

Conclusion
No claim is allowed. 

	Inquiry concerning this communication or earlier communications from the examiner should be directed to Michael C. Wilson who can normally be reached at the office on Monday through Friday from 9:30 am to 6:00 pm at 571-272-0738.  
	Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO’s Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO’s Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO’s PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public. 
	For all other customer support, please call the USPTO Call Center (UCC) at 800-786-9199.
	If attempts to reach the examiner are unsuccessful, the examiner's supervisor, Ram Shukla, can be reached on 571-272-0735.  
	The official fax number for this Group is (571) 273-8300.  

Michael C. Wilson
/MICHAEL C WILSON/Primary Examiner, Art Unit 1632